COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:      In re Wellshire Financial Services, LLC d/b/a Loanstar Title
                          Loans d/b/a Moneymax Title Loans and d/b/a Loanmax;
                          Meadowwood Financial Services, LLC d/b/a Loanstar Title
                          Loans and d/b/a Moneymax Title Loans; and Integrity Texas
                          Funding, LP

Appellate case number:    01-17-00087-CV

Trial court case number: 2013-33584

Trial court:              152nd District Court of Harris County


       The court has received records marked “in camera,” but there is no
indication that the records are protected from public disclosure by a Rule
76a sealing order. Appellate opinions are prohibited from being sealed. TEX.
R. CIV. P. 76a(1); see TEX. R. APP. P. 47.3. Information contained in the in
camera filed documents may be necessary to determine the issues in this
mandamus proceeding. Therefore, the parties are hereby notified that we may
discuss any and all of the materials marked as in camera in any appellate
opinion in this case unless a party demonstrates that a Rule 76a sealing order
applies.
     If either party wishes to continue to assert that documents should not be
discussed in any appellate opinion in this case, that party must notify this Court
by Friday, February 10, 2017 either that there is a Rule 76a sealing order in
place or that the party will pursue a Rule 76a sealing order from the trial court.
       In reviewing any Rule 76a motion, the trial court should consider an
appellate court’s obligation to publish an opinion that “addresses every issue
raised and necessary to final disposition of the appeal” and to advise the
parties of “the basic reasons” for the court’s decision. TEX. R. APP. P. 47.1,
47.4.
       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                  Acting individually   


Date: February 8, 2017